DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25JAN2021 has been entered.
Response to Arguments
The Amendment filed 25JAN2021 has been entered. For a summary, see the Advisory Action mailed on 08JAN2021. Applicant's arguments filed 25JAN2021 have been fully considered. The arguments presented have been previously discussed. Note the new combination of references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,6,10-11,14,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KALAYCI (US 7918913).
Regarding claim 1,4, KALAYCI teaches a composite filter media (abstract,C7/L42) comprising:
a nanofiber layer bonded to a substrate layer (C7/L34-44);
the nanofiber layer comprising a plurality of nanofibers having a geometric mean diameter of e.g. 0.25 μm (C16/L17), which anticipates the claimed range of less than or equal to 0.5 μm;
the nanofiber layer having a thickness e.g. 43.577 μm (C28/L20-21), which anticipates the instantly claimed range of about 1-100 μm (or 1-50 μm);
the nanofiber layer further comprises polymeric masses (spacer particulate, C3/L4-5, C9/L20-21) incorporated within the nanofiber layer, the polymeric masses formed from clumps of nanofiber and polymeric beads (C9/L40-43; see also Fig. 1);
wherein the polymeric masses are made of the same polymer as the plurality of nanofibers (polymeric nanofiber,C7/L58-59; polymeric microspheres, C11/L9-14; both of which may be made of e.g. Nylon, see Example 2), and the polymeric masses are embedded within the plurality of nanofibers (Fig. 1), and
at least some of the polymeric masses are not at an interface between the nanofiber layer and the substrate layer (C5/L62-67;C9/L35-37).
Regarding claim 6, KALAYCI teaches the plurality of nanofibers have a nanofiber basis weight of e.g. 7.34 g/m2 (7.34x10-3 mg/mm2; TABLE 8), which anticipates the claimed basis weight range of 3 to 10 g/m2.
Regarding claims 10-11,14, KALAYCI teaches some of the polymeric masses are located at an interface between the nanofiber layer and the substrate layer and have diameters of e.g. 9.4 µm, which anticipates the claimed range of 5-130 µm and thus capable of helping secure the nanofiber layer to the substrate layer and creating anchor points (see Figs. 5; C16/L9-15).
Regarding claim 17, KALAYCI teaches the nanofiber layer is upstream of the substrate layer, and wherein the composite filter media is free of an additional layer upstream of the nanofiber layer (see e.g. Figs. 10-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 13 is rejected under 35 U.S.C. 103 as being obvious over KALAYCI (US 7918913).
Regarding claim 13, KALAYCI teaches the polymeric masses have diameters of in the range of 0.5-5,000 µm (C11/L57-58), and the range of the thickness of the nanofiber layer is in the range of e.g. 0.5-500 µm (C9/L48) of overlapping ranges and thus capable of helping secure the nanofiber layer to the substrate layer and creating anchor points (see Figs. 5; C16/L9-15). The relative thickness has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim(s) 2-3,5,7-8,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KALAYCI (US 7918913) in view of WERTZ (US 20100000411).
Regarding claims 2-3,18-20, KALAYCI does not teach the nanofibers have certain properties such as a standard deviation and a hybrid surface-depth filter.

a nanofiber layer (Fig. 1 #16) bonded to a substrate layer (Fig. 1 #12);
the nanofiber layer comprising a plurality of nanofibers having a geometric mean diameter of 0.2-0.5 μm (par. [0084]), which anticipates the claimed range of less than or equal to 0.5 μm;
the nanofiber layer having a thickness of about 5-100 μm (par. [0086]), which anticipates the claimed range of 1-100 μm;
the nanofiber layer further comprises polymeric masses (adhesive in the form of patches or dots; Fig. 1 #14; par. [0076]) incorporated within the nanofiber layer (see also Fig. 3); and,
wherein the polymeric masses are made of the same polymer as the plurality of nanofibers (par. [0072,0086]).
WERTZ teaches a geometric mean diameter of 0.2-0.5 μm (par. [0084]), which anticipates the claimed range of 0.1-0.5 μm and a standard deviation of the fiber diameter of greater than 1.3 (par. [0039]), which overlaps the claimed range of greater than 1.4 (or 1.5-2.0) and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding the thickness, WERTZ teaches thickness of the nanofiber layer is 5-100 μm (par. [0086]) which overlaps the claimed range of 1-50 μm (or 4-25 or 1-5 μm) and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It 
Note that the combination of thickness with the broad nanofiber diameter distribution provides for a “hybrid surface–depth filter”. WERTZ teaches that their filter provides for several advantages including improved durability, cleanability, and dust-holding capacity (par. [0054-0055]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter of KALAYCI with the nanofiber properties of WERTZ in order to improve the filter performance. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Regarding claim 5, KALAYCI does not teach the nanofiber basis weight is in the range of 0.7-3.0 g/m2. WERTZ (see claims 2-3,18-20 above incorporated by reference) teaches the plurality of nanofibers have a nanofiber basis weight of 1-10 g/m2 (par. [0087]), which overlaps the claimed range of 0.7-3 g/m2 and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claims 7-8, KALAYCI teaches a particle diameter of e.g. 9.4 μm (C16/L9-15), which anticipates the claimed range of larger than 1 μm. KALAYCI does not teach how much the particles cover the surface area. KALAYCI does teach that the nanofiber layer provides filtration while the particles provide strength and durability 
Furthermore, WERTZ teaches the amount of adhesive 14 between layers 12 and 16 is sufficient to provide appropriate adhesion between layers 12 and 16 covering a certain area (par. [0076]) including less than 5% of the area (last line of par. [0137]). It is obvious to one having ordinary skill in the art to optimize the appropriate amount of particles.
WERTZ further teaches that the cover area (par. [0076]), is a results effective variable that affects the filter structure. Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed cover area because WERTZ teaches it is a results-effective variable.  See MPEP 2144.05 II, A & B.
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over KALAYCI (US 7918913) in view of WIECWREK (WO 2011162854).
Regarding claim 15, KALAYCI is silent as to the substrate fibers, although it is implied that the substrate layer comprises coarse fibers (the substrate fibers are much larger than the nanofibers; see Figs. 5,10-11). In considering the disclosure of KALAYCI, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
KALAYCI is silent about the substrate layer comprising coarse fibers having a geometric mean fiber diameter of larger than 1 μm. However, WIECWREK teaches a 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the substrate of KALAYCI with the course fibers having the specified fiber diameter in order to provide a suitable integrity and permeability to the filter as taught by WIECWREK. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding claim 16, WERTZ teaches the coarse fibers comprise e.g. glass (par. [0066]).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777